Citation Nr: 1146699	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-39 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an effective date prior to August 22, 2007, for the grant of service connection for posttraumatic stress disorder, with alcohol and substance abuse.

2.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to February 1968.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of October 2007 and May 2008 by the Department of Veterans Affairs (VA) Wilmington, Delaware, Regional Office (RO).

At his hearing before the Board in April 2011, the Veteran raised a claim related to the extension of education benefits.  This issue has not been developed for appellate review and is therefore referred to the RO for appropriate disposition. 

The issue of entitlement to service connection for a low back disability is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran originally filed a claim of entitlement to service connection for posttraumatic stress disorder on August 22, 2007.  

2.  The RO denied a claim of entitlement to service connection for a low back disability in April 1995.  The RO also denied a claim to reopen service connection for a low back disability in May 2006.  The Veteran was notified of these decisions but did not appeal.

3.  The evidence received subsequent to the May 2006 RO rating decision includes additional VA and private treatment records, Social Security Administration records, lay statements, and the Veteran's testimony before the Board.   

4.  The evidence submitted since the May 2006 rating decision was not previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for a low back disability with VA's assistance.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 22, 2007, for the grant of service connection for posttraumatic stress disorder, with alcohol and substance abuse have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  With respect to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder, the Board is taking action favorable to the Veteran by reopening the claim.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  

Service connection for posttraumatic stress disorder (PTSD), with alcohol and substance abuse, was granted by a rating decision dated October 2007.  A 30 percent disability rating was assigned, effective August 22, 2007.  The Veteran was notified of this decision and provided his appellate rights.  He perfected an appeal with respect to the effective date assigned.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Social Security Administration records were obtained and associated with the claims file.  The Veteran was also afforded a VA psychiatric examination in conjunction with his service connection claim for PTSD.  This examination evaluated the Veteran's disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
 
Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to assist has been fulfilled.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

I.  Earlier Effective Date Claim

At issue here is whether the Veteran is entitled to an effective date earlier than August 22, 2007, for the grant of service connection for PTSD, with alcohol and substance abuse.  The Veteran testified before the Board in April 2011 that he filed a claim for entitlement to service connection for PTSD in the early 1970s during or immediately following a period of inpatient psychiatric hospitalization.  He stated that it "fell through the cracks somehow" or that he should have replied to a VA inquiry and did not, so "it was too late or something."  

Service treatment records associated with the claims file show no diagnosis of or treatment for PTSD.  However, the Veteran indicated at the time of his February 1968 separation examination that he experienced frequent trouble sleeping, frequent or terrifying nightmares, depression and excessive worry, and nervous trouble.

The Veteran was hospitalized at a private medical facility in October 1970 and again in February 1971 for passive-aggressive personality and participated in a methadone treatment program.  The Veteran was afforded a private psychiatric evaluation in December 1970.  He reported using heroin in service.  It was noted at the time of the examination that the Veteran received additional treatment at a methadone clinic.  The Veteran denied any withdrawal symptoms, but reported symptoms of depression since stopping heroin.  In October 1971, the Veteran received inpatient substance abuse treatment at a VA medical facility for heroin addiction.  He was readmitted to inpatient hospitalization for chronic undifferentiated type schizophrenia with paranoid features in December 1975.  Private treatment records from S.J., M.D., dated from August to November 1976, confirmed the Veteran's treatment for paranoid type schizophrenia and borderline mental retardation.  Additional private treatment records dated in March 1979 and December 1980 showed diagnoses of chronic undifferentiated type schizophrenia and adjustment disorder with mixed emotional features.  

In connection with a VA educational benefits claim, the Veteran submitted a statement in May 1981, in which he indicated that he had no problems with drugs prior to entering service, but that he got "hooked" on drugs in service as a result of "mental anxiety."  In a private psychiatric consultation dated in August 1982, it was noted that the Veteran had a longstanding history of psychiatric illness and hospitalization.  The diagnosis was chronic schizophrenia, undifferentiated type.  

The Veteran's claim of entitlement to service connection for PTSD due to his service in Vietnam was received by VA on August 22, 2007.  The Veteran subsequently presented to a VA medical facility in August 2007 for a substance abuse consultation to discuss his cannabis use.  The Veteran's past medical history was significant for heroin use upon his return from Vietnam.  The Veteran was initially prescribed methadone, but decided to quit it.  The Veteran denied having any problems since a period of hospitalization in the 1960s.  According to the Veteran, he filed a claim for service connection for PTSD "yesterday," even though PTSD had not been diagnosed.  He reported combat trauma.  The relevant diagnoses were depression and "?PTSD."       

The Veteran was afforded a VA psychiatric examination in September 2007.  The Veteran's past medical history was significant for inpatient hospitalizations for drug abuse in the early 1970s and 1980s.  He also reported a history of outpatient mental health treatment for "stress" since 1998.  The Veteran further stated that he had combat experience for which he was awarded the Purple Heart Medal.  The diagnosis was chronic, moderate PTSD, with substance abuse in early admission, secondary to PTSD.  Service connection for PTSD, with alcohol and substance abuse, was granted by a rating decision dated in October 2007.  A 30 percent disability evaluation was assigned for PTSD, effective August 22, 2007, the date of receipt of the Veteran's claim.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2011); see also, MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether formal or informal, must be in writing in order to be considered a claim or application for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Any claim for VA benefits must be submitted in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 2002).  A claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

Here, the Veteran does not allege, nor does the record reflect that he filed a claim of entitlement to service connection claim for PTSD or any other psychiatric disorder within one year after separation from active service.  Accordingly, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The Veteran has requested an effective date in the early 1970s based on his contention that he filed a service connection claim for PTSD during or immediately following a period of inpatient psychiatric treatment around that timeframe.  The Veteran testified before the Board in April 2011, that his claim "fell through the cracks somehow" or he should have replied to a VA inquiry and did not, so "it was too late or something."  

There is no indication of record, however, that the Veteran submitted or intended to submit either a formal or informal written communication in a form required by VA to request such a benefit.  Additionally, the Veteran indicated in the August 2007 substance abuse consultation note that PTSD was not diagnosed until several decades after discharge from service.  In fact, a review of the Veteran's extensive psychiatric treatment reports during the 1970s and 1980s contains no references to filing a claim for entitlement to service connection for a psychiatric disorder or requesting assistance from others to do so, either in terms of intent to file or actual filing.  38 C.F.R. §§ 3.1(p), 3.155(a) (2011).  

VA treatment records beginning in the 1970s show multiple psychiatric diagnoses and extensive psychiatric treatment, but the mere presence of these records and the diagnoses contained therein cannot be construed to be an attempt to secure VA disability benefits.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Similarly, the Board notes that the Veteran's May 1981 submission contained references to "mental anxiety" in service, but a careful review of this statement makes clear that the Veteran intended to file a claim for education benefits and not a claim for service connection for a psychiatric disorder.   
 
The effective date for an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  The later date in this case is the date of receipt of the claim, August 22, 2007.  Additionally, there is no pending, unadjudicated service connection claim for a psychiatric disorder prior to receipt of the current claim on August 22, 2007.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Accordingly, an effective date prior to August 22, 2007, for the grant of service connection for PTSD, with alcohol and substance abuse, is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim for an effective date prior to August 22, 2007, for the grant of service connection for PTSD, with alcohol and substance abuse, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  New and Material Evidence Claim

The RO originally denied service connection for a low back disability in April 1995 on the finding that the Veteran's disability was not incurred in or aggravated by service.  The RO acknowledged that the Veteran was treated in service for low back pain, but found that the Veteran subsequently sustained a work-related back injury in November 1985.  The Veteran was notified of this decision and provided his appellate rights, but he did not perfect an appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105 (West 2002).

The Veteran sought to reopen his claim of entitlement to service connection for a low back disability in September 2005.  The RO denied the Veteran's claim to reopen this issue in a May 2006 rating decision as new and material evidence had not been submitted, which related his current low back disability to his period of active service.  The Veteran was notified of this decision and provided his appellate rights, but he did not perfect an appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105.

Most recently, the Veteran sought to reopen his claim for entitlement to service connection claim for a low back disability in November 2007.  The RO reopened the Veteran's service connection claim in the May 2008 rating decision currently on appeal, but denied the claim on the merits, noting that a low back disability was not incurred in or aggravated by service.  The Veteran was notified of this decision, provided his appellate rights, and perfected this appeal.

Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disability, RO decisions are not binding on the Board.  Consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the May 2006 rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim of entitlement to service connection for a low back disability should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

The evidence of record at the time of the May 2006 RO decision consisted of the Veteran's service treatment records, lay statements, and VA and private treatment records.  The Veteran was treated in service for low back pain.  He reported a history of recurrent back pain at the time of separation, but the separation examination was negative for any clinical diagnosis of a low back disability.  VA treatment records indicated that subsequent to service discharge, the Veteran injured his back in November 1985, January 1988, December 1990, and August 1992.  Diagnostic testing performed in July to December 1994 showed bilateral facet arthropathy at L3-S1, bulging discs at L3-5, sciatica, and lumbar radiculopathy. 

The evidence submitted subsequent to May 2006, includes additional VA and private treatment records, Social Security Administration records, lay statements, and hearing testimony.  Included in the claims file is a statement from C.B., D.C. dated December 1994 which was not of record at the time of the last final disallowance in May 2006.  The Veteran reported a past medical history of injury to his low back while working as a cook in service.  The Veteran also reported continued back problems since that time.  The diagnosis was lumbar disc syndrome at L5, with accompanying paravertebral muscle spasms.            

On his claim in August 1994 for Social Security benefits, the Veteran indicated that the date of onset of his back disability was in June 1994.  In conjunction with his claim for Social Security benefits, the Veteran was afforded orthopedic examinations in November 1993, September 1994, and January 1999.  At these examinations, the Veteran's statements as to when he injured his back and when his symptoms began are inconsistent.  The relevant diagnoses were chronic lumbosacral pain and osteoarthritis; lumbar disc disease, with a probable lumbar radiculopathy along the right lower extremity; and chronic sciatica.  The Veteran was awarded Social Security Disability benefits for a low back disability, effective February 11, 1997.  

In March 2009, a VA physician submitted a statement in support of the Veteran's claim.  The physician evaluated the Veteran and reviewed "previous medical records, dating back to active duty."  According to the physician, it "appeared" that the Veteran experienced low back pain since at least 1968 and, therefore, it was "possible" that his current back pain was related to his military service.  No rationale was provided for this conclusion, nor were examination findings reported.

The Veteran was afforded a VA spine examination in August 2009.  He indicated at that time that he injured his back in 1966 lifting 50-gallon cans into a truck and that he had back problems thereafter.  The examiner performed a physical examination and x-rays of the lumbar spine were interpreted to show degenerative joint disease of the lower lumbar spine with narrowing of the disc, as well as a "vacuum disc" at L5-S1.  The diagnosis was low back pain secondary to degenerative joint disease.  According to the examiner, the Veteran's low back disability was not caused by lifting objects in the military in 1966.  No rationale for this conclusion was provided.

A friend of the Veteran submitted a statement in April 2011, which indicated that the Veteran experienced chronic back problems since 1978.  The Veteran testified before the Board that same month that he received a Purple Heart Medal and Bronze Star Medal in service.  Although the Veteran denied receiving a Purple Heart Medal as a consequence of a low back disability, he testified that he injured his back diving into a foxhole bunker while wearing full gear.  He further described a lifting injury to his back, which according to the Veteran, was recorded in his service treatment records.  The Veteran reported his symptoms continued since discharge from service.  He also testified that since service discharge in February 1968, he had not incurred any intercurrent back injuries.   

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's claim was previously denied because there was no evidence linking a current low back disability to his period of active service.  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, a claim will be reopened if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The evidence described in detail above, to include the March 2009 statement from a VA physician and the Veteran's hearing testimony, is newly submitted evidence and suggests that when combined with VA assistance, a reasonable possibility exists of substantiating the claim.  Id. at 116-18.  Accordingly, the claim of entitlement to service connection to a low back disorder is reopened.


ORDER

An effective date prior to August 22, 2007, for the grant of service connection for posttraumatic stress disorder with alcohol and substance abuse, is denied.

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for a low back disability is granted to this extent only.

REMAND

The Veteran contends that his currently diagnosed low back disability is related to service, and at least in part related to his combat experiences, which included jumping in a foxhole.  Initially, the Veteran testified that he was awarded the Purple Heart Medal and the Bronze Star Medal.  Although the Veteran's DD Form 214 reflects receipt of the Bronze Star Medal, there is no indication that this was awarded with an accompanying "V" Device, which typically signals combat experience.  Furthermore, there is no indication, other than the Veteran's own statements, that he was awarded the Purple Heart Medal.  On remand, therefore, the appropriate service department must be contacted and a complete copy of the Veteran's service personnel records must be obtained.

The Veteran was afforded a VA spine examination in connection with the current claim in August 2009.  The diagnosis was low back pain secondary to degenerative joint disease.  According to the examiner, the Veteran's low back disability was not caused by lifting objects in the military in 1966.  This examination report is inadequate for evaluation purposes as the examiner failed to provide any rationale to support the stated opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  Thus, the Veteran must be afforded a new VA examination on remand to determine the nature and etiology of the currently diagnosed low back disability and its relationship to service, if any. 

The RO must also attempt to obtain all VA medical records pertaining to the Veteran that are dated from September 2007, as well as any and all vocational rehabilitation and education training records. In addition, the Veteran must be contacted and asked to identify any and all VA and non-VA sources of treatment for his low back disability that are not already of record.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for a low back disability.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from September 2007, as well as any and all vocational rehabilitation and education training records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the appropriate service department and/or Federal agency to obtain complete copies of the Veteran's personnel records from his period of Army service from May 1966 to February 1968, including any and all information pertaining to the award of a Bronze Star Medal and the claimed Purple Heart Medal.  Facilities that should be contacted include, but are not limited to, the National Personnel Records Center, the Records Management Center, and the Army Human Resources Command in St. Louis, Missouri.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After all of the above development is completed, the Veteran must be scheduled for a VA examination to determine the nature and etiology of the currently diagnosed low back disability and its relationship to service, if any.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any low back disability found, to include the previous diagnoses of degenerative joint disease, degenerative disc disease, bilateral facet arthropathy at L3-S1, osteoarthritis, and/or bulging discs at L3-5, is related to the Veteran's military service, to include as due to any incidents therein.  The examiner must comment on the significance, if any, of the Veteran's post-service back injuries in reaching these conclusions.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


